Case 1:19-cv-03208-PAE-OTW Document 12 Filed 06/03/19 Page 1 of 2

 

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
g FILED:_0/3/I"|_
JOSE FIGUEROA, DAT
Plaintiff, 19 Civ. 3208 (PAE)
“V-
ORDER OF
JUICE BEAUTY, INC., DISCONTINUANCE
Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

The Court having been advised by the parties that all claims asserted herein have been
settled in principle, Dkt. 11, it is ORDERED that the above-entitled action is hereby dismissed
and discontinued without costs, and without prejudice to the right to reopen the action within
sixty days of the date of this Order if the settlement is not consummated.

To be clear, any application to reopen must be filed within sixty days of this Order; any
application to reopen filed thereafter may be denied solely on that basis. Further, if the parties
wish for the Court to retain jurisdiction for the purposes of enforcing any settlement agreement,
they must submit the settlement agreement to the Court within the same sixty-day period to be
“so ordered” by the Court. Per Paragraph 4(C) of the Court’s Individual Rules and Practices for
Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction to enforce a
settlement agreement unless it is made part of the public record.

The Clerk of Court is respectfully directed to close this case.
Case 1:19-cv-03208-PAE-OTW Document 12 Filed 06/03/19 Page 2 of 2

SO ORDERED. p uk A | Cayyhay

PAUL A. ENGELMAYWER ”
United States District Judge

Dated: June 3, 2019
New York, New York
